Citation Nr: 1024160	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  06-33 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial increased disability rating for 
asthma, evaluated as 30 percent disabling prior to August 6, 
2005 and 60 percent disabling as of August 6, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1996 to November 
2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia.

In April 2010, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the Atlanta, Georgia 
RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review of the record, the Board has determined that 
further evidentiary development is necessary before the Board 
can adjudicate the issue on appeal.  

The Board observes that the Veteran was provided with two VA 
examinations in August 2005 and December 2006 to evaluate her 
asthma symptoms.  During the April 2010 Board hearing, the 
Veteran reported that her asthma symptoms have become 
progressively worse.  The U.S. Court of Appeals for Veterans 
Claims has held that "[w]here the veteran claims a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination."  Olson v. Principi, 3 Vet. App. 480, 482 
(1992).  Thus, the Board finds that the Veteran should be 
provided with a new examination regarding her service-
connected asthma.

In addition, the Veteran indicated that there are recent VA 
treatment records that are not associated with the claims 
file.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the 
Court held that VA has constructive notice of VA-generated 
documents that could reasonably be expected to be part of the 
record, and that such documents are thus constructively part 
of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  
Therefore, the RO should request all VA treatment records 
pertaining to the Veteran's asthma from 2006 to the present. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to obtain and 
associate with the claims file any 
outstanding VA treatment and hospital 
records related to the Veteran's asthma 
from 2006 to the present. 

2.	Thereafter, schedule the Veteran for a 
VA respiratory examination to determine 
the nature and current level of 
severity of her service-connected 
asthma.  The claims folder must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination. All indicated tests and 
studies should be accomplished and the 
examiner should provide a complete 
rationale for all opinions expressed.  
All signs and symptoms of the service-
connected asthma should be reported in 
detail, including pulmonary function 
testing, any asthma related 
prescriptions and whether the Veteran's 
asthma requires the use of daily 
systemic (oral or pareneteral) high 
dose corticosteroids or immuno-
suppressive medications.  The examiner 
should also discuss how the Veteran's 
asthma affects employment and daily 
living.

3.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claim of entitlement to an initial 
increased rating for asthma, based on a 
review of the entire evidentiary 
record.  If the benefits sought on 
appeal remains denied, the RO should 
provide the veteran and her 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


